


Exhibit 10.158

 

ADCARE HEALTH SYSTEMS, INC.

 

WARRANT

 

TO PURCHASE SHARES OF COMMON STOCK
OF ADCARE HEALTH SYSTEMS, INC.

 

Dated as of January 10, 2011

 

--------------------------------------------------------------------------------


 

THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.  IT
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR AN APPLICABLE EXEMPTION FROM
REGISTRATION UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS.

 

ADCARE HEALTH SYSTEMS, INC.

 

No. ASW185

 

WARRANT TO PURCHASE SHARES OF COMMON STOCK
OF ADCARE HEALTH SYSTEMS, INC.

 

This Warrant, granted by the Board of Directors of AdCare Health Systems, Inc.
as of January 10, 2011 (the “Grant Date”), certifies that, FOR VALUE RECEIVED,
Boyd P. Gentry (the “Holder”), is entitled to purchase up to 250,000 voting
common shares, no par value (the “Common Stock”), of AdCare Health Systems, Inc.
(the “Company”) at a per share purchase price (the “Exercise Price”) of $4.13. 
This Warrant is exercisable upon a vesting schedule and shall terminate and
expire unless exercised on or before the tenth anniversary of the grant date.
The shares of the Company’s Common Stock issuable upon the exercise of this
Warrant are called herein the “Underlying Common Stock.”  The Holder may
exercise this Warrant as to all or any portion of the shares of the Underlying
Common Stock which it shall have the right to acquire hereunder.

 

(a)           Vesting Schedule.  Subject to the terms and conditions set forth
herein, this Warrant shall vest with respect to one-third of the warrants upon
issuance with the remaining warrants vesting equally over a period of two years
provided that Holder has not ceased employment with the Company as of the date
of vesting as set forth herein.  Except as otherwise provided herein, if the
Holder ceases to be an employee of the Company, then no additional shares of
Underlying Common Stock shall vest and the right to purchase such additional
shares under this Warrant shall terminate.  Notwithstanding the foregoing, this
Warrant shall vest and become immediately exercisable with respect to one
hundred percent (100%) of the Underlying Common Stock if Company undergoes a
Change in Control.  For purposes of this Warrant, a “Change in Control” shall be
deemed to occur if Company executes an agreement providing for (i) the sale,
conveyance, disposal, or encumbrance of all or substantially all of the
Company’s assets or business; or (ii) the merger, reorganization, consolidation
or any other transaction that results in the transfer of ownership of more than
fifty percent (50%) of the Company’s Common Stock.

 

(b)           Exercise of Warrant.  In order to exercise all or any portion of
this Warrant, the Holder must surrender for exercise this Warrant with the
Purchase Form annexed hereto duly executed, together with payment in full of the
Exercise Price then in effect for each share of Common Stock purchasable upon
exercise of this Warrant.  Payment may be made (i) in cash or by certified or
official bank check payable to the order of the Company

 

--------------------------------------------------------------------------------


 

or by wire transfer of immediately available funds to an account designated by
the Company for such purpose, (ii) without the payment of cash (a “Cashless
Exercise”), by reducing the number of shares of Common Stock that would be
obtainable upon the exercise of this Warrant and payment of the Exercise Price
in cash so as to yield a number of shares of Common Stock upon the exercise of
this Warrant equal to the product of (a) the number of shares of Common Stock
for which this Warrant is exercisable as of the date of exercise (if the
Exercise Price were being paid in cash) and (b) the Cashless Exercise Ratio, or
(iii) a combination of (i) and (ii).  The date upon which the Holder exercises
this Warrant is hereinafter referred to as the “Exercise Date”.

 

The “Cashless Exercise Ratio” shall equal a fraction, the numerator of which is
the excess of the Current Market Value (as defined in Section (f)(v) hereof) per
share of Common Stock on the Exercise Date over the Exercise Price per share as
of the Exercise Date and the denominator of which is the Current Market Price
per share of the Common Stock on the Exercise Date.  Upon surrender of this
Warrant in connection with the Holder’s option to elect a Cashless Exercise, the
number of shares of Common Stock deliverable upon a Cashless Exercise shall be
equal to the number of shares of Common Stock issuable upon the exercise of
Warrants that the Holder specifies are to be exercised pursuant to a Cashless
Exercise multiplied by the Cashless Exercise Ratio.

 

If this Warrant should be exercised in part only, the Company shall, upon
surrender of this Warrant for cancellation, execute and deliver a new Warrant
evidencing the right of the Holder to purchase the balance of the shares
purchasable hereunder.  Upon receipt by the Company of this Warrant at the
office of the Company, in proper form for exercise, accompanied by payment of
the Exercise Price, the Holder shall be deemed to be the Holder of record of the
shares of Common Stock issuable upon such exercise, notwithstanding that
certificates representing such shares of Common Stock shall not then be actually
delivered to the Holder.  If the stock transfer books of the Company shall be
closed on the date of receipt of this Warrant and the Exercise Price as
aforesaid, the Holder shall be deemed to be the Holder of such shares of Common
Stock on the next succeeding day on which the stock transfer books of the
Company shall be opened.

 

(c)           Reservation of Shares; Stock Fully Paid.  The Company agrees that
at all times there shall be authorized and reserved for issuance upon exercise
of this Warrant such number of shares of its Common Stock as shall be required
for issuance or delivery upon exercise of this Warrant.  All shares which may be
issued upon exercise hereof will, upon issuance, be fully paid and
nonassessable.  The Company shall pay all United States and state documentary
stamp taxes, if any, in respect of the issue of the Common Stock.

 

(d)           Fractional Shares.  This Warrant shall be exercisable in such
manner so as not to require the issuance of fractional shares of scrip
representing fractional shares.  If, as a result of adjustment in the Underlying
Common Stock or for any other reason, fractional shares would be issuable, no
such fractional shares shall be issued.  In lieu thereof the Company shall pay
to the Holder an amount in cash equal to such fraction multiplied by the current
market value of such fractional share.

 

2

--------------------------------------------------------------------------------


 

(e)           Rights of the Holder.  The Holder shall not, by virtue hereof, be
entitled to any rights of a shareholder in the Company, either at law or equity,
and the rights of the Holder are limited to those expressed in the Warrant.

 

(f)            Adjustment of Exercise Rights.  The Exercise Price or the number
of shares of Underlying Common Stock to be received upon the exercise of this
Warrant, or both, shall be subject to adjustment from time to time as
hereinafter in this Section (f) provides.

 

The Exercise Price shall be adjusted from time to time as follows:

 

(i)            In case the Company shall, at any time or from time to time while
any of the Warrants are outstanding, (1) pay a dividend or make a distribution
on its Common Stock in shares of Common Stock, (2) subdivide or split its
outstanding shares of Common Stock, or (3) combine its outstanding Common Stock
into a smaller number of shares, the Exercise Price in effect immediately prior
thereto shall be adjusted so that the holder of any Warrant thereafter
surrendered for exercise shall be entitled to receive the number of shares of
Common Stock or other securities of the Company which she would have owned or
have been entitled to receive after the effectiveness of any of the events
described above, had such Warrant been converted immediately prior to the
effectiveness of such event.  An adjustment made pursuant to this subdivision
(i) shall become effective, in the case of a dividend, on the payment date
retroactively to immediately after the opening of business on the day following
the record date for the determination of shareholders entitled to receive such
dividend, and shall become effective in the case of a subdivision, split or
combination immediately after the opening of business on the day following the
day when such subdivision or combination, as the case may be, becomes effective.

 

(ii)           In case the Company shall, at any time or from time to time while
any of the Warrants are outstanding, issue Common Stock, convertible securities
(convertible or exercisable into Common Stock) or debentures (except debentures
issued simultaneously with the Warrants) to subscribe for or purchase shares of
Common Stock at a price per share less than the Exercise Price then in effect at
the record date mentioned below, the Exercise Price in effect immediately prior
to the issuance of such Common Stock, convertible securities or debentures shall
be adjusted as follows; provided, however, that if such issuance is in
connection with the sale of such securities by the Company, such adjustment will
be made only if the Warrant holder purchases her pro rata portion of the shares
to be issued in such financing as provided in paragraph (vi) below.  The
Exercise Price shall be multiplied by a fraction, of which the numerator shall
be the number of shares of Common Stock outstanding immediately prior to such
record date, plus the quotient determined by dividing the aggregate offering
price of the total number of shares so offered by the Exercise Price, and of
which the denominator shall be the number of shares of Common Stock outstanding
immediately prior to such record date plus the number of additional shares of
Common Stock offered for subscription or purchase.  Such adjustment shall become
effective on the date of such issuance retroactively to immediately after the
opening of business on the day following the record date for

 

3

--------------------------------------------------------------------------------


 

the determination of shareholders entitled to receive such Common Stock,
convertible securities or debentures.

 

(iii)          In case the Company shall, at any time or from time to time while
any of the Warrants are outstanding, distribute to all holders of shares of its
Common Stock evidences of its indebtedness or securities or assets (excluding
cash dividends), the Exercise Price in effect immediately prior to such
distribution shall be adjusted by multiplying the Exercise Price by a fraction,
of which the numerator shall be the Current Market Price per share of the Common
Stock on the record date mentioned below less than the then fair market value
(as determined by the Board of Directors of the Corporation, whose determination
shall be conclusive) of the portion of the assets or evidences of indebtedness
distributed applicable to one share of Common Stock, and of which the
denominator shall be such Current Market Price per share of Common Stock.  Such
adjustment shall become effective on the date of such distribution retroactively
to immediately after the opening of business on the day following the record
date for the determination of shareholders entitled to receive such
distribution.

 

(iv)          No adjustment in the Exercise Price shall be required unless such
adjustment would require an increase or decrease of at least 1% of such price.

 

(v)           The “Current Market Price” at any date shall mean the price per
share of Common Stock on such date determined by the Board of Directors as
provided below.  The Current Market Price shall be the average of the daily
closing prices per share of Common Stock for thirty (30) consecutive business
days ending no more than fifteen (15) business days before the day in question
(as adjusted for any stock dividend, split, combination or reclassification that
took effect during such thirty (30) business day period).  The closing price for
each day shall be the last reported sales price regular way or, in case no such
reported sales take place on such day, the average of the last reported bid and
asked prices regular way, in either case on the principal national securities
exchange on which the Common Stock is listed or admitted to trading, or if not
listed or admitted to trading on any national securities exchange, the average
of the highest bid and the lowest asked prices quoted on the NYSE AMEX Equities
(“AMEX”).  In the event that the Common Stock is not listed on a National
Securities Exchange or traded on AMEX, but the shares are traded on the
over-the-counter market, then the Current Market Price will mean the average of
the last bid and asked prices for the Common Stock on the over-the-counter
market.  If the Common Stock is not traded in such manner that the quotations
referred to above are available for the period required hereunder, the Current
Market Price per share of Common Stock shall be deemed to be fair value as
determined by the Board of Directors (whose determination shall be conclusive),
irrespective of any accounting treatment.

 

(vi)          (A) Notwithstanding the provisions of paragraph (ii) above, no
future adjustments shall be made in the Exercise Price of any holder or
transferee of such holder who does not purchase his or its pro rata portion of
the shares to be issued in

 

4

--------------------------------------------------------------------------------


 

future financings of the Company but only where the shares to be issued are
offered so as to result in a reduction of the Exercise Price (a
“Non-Participating Holder”).

 

(B) All of such Non-Participating Holder’s Warrants shall automatically and
without further action on the part of such holder be converted into a like
principal amount of a newly created series of warrants, which new warrants shall
be identical in all respect to the Warrants, except that the Exercise Price of
such series shall be fixed immediately prior to the subsequent financing and
shall be subject to no further adjustments as provided herein.  The Board of
Directors shall take all necessary actions to designate such new series.

 

(g)           Statement of Adjusted Exercise Price.  Whenever the Exercise Price
of Underlying Common Stock are adjusted pursuant to Section (f), the Company
shall forthwith prepare a written statement signed by the President or the
Treasurer of the Company setting forth such adjustment. Such statement shall be
filed among the permanent records of the Company and shall be delivered to the
Holder.

 

(h)           Dissolution or Liquidation.  In case the Company shall liquidate
or wind up its affairs, the Holder of this Warrant shall be entitled, upon the
exercise thereof, to receive, in lieu of the Underlying Common Stock of the
Company which he would have been entitled to receive, the same kind and amount
of assets as would have been issued, distributed or paid to him upon any such
dissolution, liquidations or winding up with respect to such shares of Common
Stock of the Company, had he been the holder of record of such Underlying Common
Stock on the record date for the determination of those entitled to receive any
such liquidating distribution; provided, however, that all rights under this
Warrant shall terminate on a date fixed by the Company, such date to be not
earlier than the date of commencement of proceedings for dissolution,
liquidation, or winding up and not later than 30 days after such commencement
date, unless the Holder shall have, prior to such termination date, exercised
this Warrant.  Notice of such termination of rights under this Warrants shall be
given to the last registered Holder hereof, as the same shall appear on the
books of the Company, by mail at least 30 days prior to such termination date.

 

(i)            Piggyback Registration Rights.  The Company hereby grants to the
Holder piggyback registration rights with respect to all or any portion of the
shares of Underlying Common Stock which Holder shall have the right to acquire
hereunder.  In the event Company proposes to register any of its Common Stock or
other securities under the Securities Act of 1933, as amended (the “Act”), in
connection with the public offering of such securities, the Company shall, prior
to the filing of any such registration, promptly give Holder written notice of
such registration.  Upon the written request of Holder given within ten
(10) days after receipt of such notice by the Company, the Company shall cause
to be registered under the Act any of the Underlying Common Stock that have then
vested under this Warrant that Holder has requested to be registered.  If Holder
decides not to include all of its Underlying Common Stock in any registration
statement filed by Company, Holder shall nevertheless continue to have the right
to include any Underlying Common Stock that have then vested under this Warrant
in any subsequent registration statement or registration

 

5

--------------------------------------------------------------------------------


 

statements as may be filed by the Company with respect to the offering of its
Common Stock or other securities under the Act, all upon the terms and
conditions set forth herein.

 

In connection with any offering involving an underwriting of shares of the
Company’s Common Stock in which Holder makes a written request pursuant to the
provisions of the preceding paragraph, the Company shall not be required to
include any of Holder’s Underlying Common Stock in such underwriting unless
Holder accepts the terms of the underwriting as agreed upon between the Company
and the underwriters selected by it, and then only in such quantity as the
underwriters determine in their sole reasonable discretion will not jeopardize
the success of the offering by the Company.  If the total amount of securities,
including Holder’s Underlying Common Stock, requested to be included in such
registration exceeds the amount of securities that the underwriters determine in
their sole reasonable discretion is compatible with the success of the offering,
then the Company will include in such registration, to the extent of the number
which the Company is so advised can be sold in such offering, (i) first
securities proposed by the Company to be sold for its own account, and
(ii) second Underlying Common Stock of the Holder and securities of other
selling security holders requested to be included in such registration pro-rata
on the basis of the number of share of such securities so proposed to be sold
and so requested to be included; provided, however, that the Holder shall have
pro-rata rights of registration with all shares sought to be included by
officers and directors of the Company as well as holders of ten percent (10%) or
more of the Company’s Common Stock.

 

(j)            Notices.  All notices, payments, requests and demands and other
communications required or permitted under this Warrant shall be deemed to have
been duly given, delivered and made if in writing and if served either by
personal delivery to the party for whom it is intended or by being deposited
postage prepaid, certified or registered mail, return receipt requested, to the
address shown below or such other address as may be designated in writing
hereafter by such party:

 

If to the Company:

 

AdCare Health Systems, Inc.
5057 Troy Road
Springfield, Ohio 45502
Attn: David A. Tenwick

 

 

 

If to the Holder:

 

Boyd P. Gentry
84 Palisades Road
Atlanta, GA 30309

 

(k)           Governing Law.  This Warrant shall be construed and enforced in
accordance with and governed by the laws of the State of Ohio.

 

(l)            Further Assurances.  The parties agree to execute, acknowledge
and deliver any and all such other documents and to take any and all such other
actions as may, in the reasonable opinion of either of the parties hereto, be
necessary or convenient to carry out more efficiently any or all of the purposes
of this Warrant.

 

6

--------------------------------------------------------------------------------


 

(m)          Severability.  Any provisions of this Warrant which shall be
prohibited by law or otherwise held invalid shall be ineffective only to the
extent of such prohibition or invalidity and shall not invalidate or otherwise
render ineffective any or all of the remaining provisions of this Warrant.

 

(n)           Parties in Interest; Assignment.  This Warrant and the various
rights and obligations arising hereunder shall be binding upon and shall inure
to the benefit of the parties hereto and to each and all of their respective
successors and assigns.

 

(o)           Warrants Transferable.  This Warrant and the rights granted to the
Holder hereof are transferable, in whole or in part, upon execution and delivery
of the Notice of Assignment attached hereto and surrender of this Warrant at the
office of the Company.  Upon receipt of the duly executed Notice of Assignment,
the Company shall execute and deliver, in the name of the designated transferee
or transferees, one or more new Warrants representing the right to purchase a
like aggregate number of shares of Common Stock subject to the terms hereof.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be signed by its
President, attested by its Secretary as of the 31st day of March 2011.

 

 

ADCARE HEALTH SYSTEMS, INC.

 

 

 

By:

/s/ Gary Wade

 

 

Gary Wade, President

 

 

 

 

Attest:

/s/ Carol Groeber

 

 

 

Carol Groeber, Corporate Secretary

 

 

 

7

--------------------------------------------------------------------------------


 

PURCHASE FORM

 

The undersigned,                    pursuant to the provisions of this Warrant
hereby elects to purchase            shares of Common Stock of AdCare Health
Systems, Inc.

 

Dated:

 

 

 

 

Signature

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

NOTICE OF ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned registered Holder of the within Warrant
hereby sells, assigns and transfers unto
                                                                  , whose
address is
                                                                                                
all of the rights of the undersigned under the Warrant, with respect to shares
of Common Stock (as defined therein) of AdCare Health Systems, Inc., and, if
such shares of Common Stock shall not include all the shares of Common Stock
issuable as provided in the Warrant, that a new Warrant of like tenor for the
number of shares of Common Stock not being transferred hereunder be issued in
the name of and delivered to the undersigned, and does hereby irrevocably
constitute and appoint                                              attorney to
register such transfer on the books of AdCare Health Systems, Inc. maintained
for that purpose, with full power of substitution in the premises.

 

 

Date:

 

 

By:

 

 

(Signature of Holder)

 

--------------------------------------------------------------------------------
